Barrows, J.
The creditor of a shipmaster who was sailing a schooner on shares, — he to victual and man her, and the owner to have half her earnings, — after the freight-money had been earned and the cargo delivered, as appears by the disclosure of the trustee, summoned the consignee (who was to pay the freight), in a process of foreign attachment, seeking to hold the amount due for freight for the master’s debt. After the service of the trustee writ, the owner of the schooner notified the trustee of his claim to the funds; the trustee paid the master one-half the freight-money, which he used to pay the crew and other disbursements for the vessel, and now the owner of the vessel appears and claims the remainder of the money.
At nisi prius the trustee was charged for half the amount of the freight-money, and the case is before us on exceptions to this ruling.
We think that neither the claimant nor the trustee can have any *545just grounds to complain of this ruling. The plaintiff does not, because the half is sufficient to cover his debt and cost.
The owner of the schooner, who makes this claim, had made the master the owner for the voyage. It is well settled that such an arrangement between the owner and master, as existed in this case, according to the testimony of the master, makes the master owner, pro hac vice, and creates no partnership between them. Thompson v. Snow, 4 Greenl. 265, and cases there cited.
By such an arrangement, the owner is relieved from any personal liability upon the contracts of the master for supplies furnished to the vessel. Winsor v. Cutts, 7 Greenleaf, 261; Houston v. Darling, 16 Maine, 413. Or to the shipper of goods on board the vessel for any malfeasance in the performance of the contract for carrying them. Sproul v. Donnell, 26 Maine, 185. And he is also precluded from maintaining any action for freight earned by the vessel during the continuance of such an arrangement, and from interposing his claim as owner, to prevent the party liable for the freight-money from offsetting against it any claim which he may have against the master, who is held to be the only person entitled to maintain an action for the recovery of it. Manter v. Holmes, 10 Met. 402.
When the owner thus voluntarily divests himself of his ownership temporarily, he must be content to take his place among the other creditors of the master, to whom he has intrusted his property. To the master he must look, for the faithful performance of his contract; he cannot call upon the shipper or consignee for a share of the freight-money. That is payable to the master only, and, like any other credit of the master’s, must be holden to any vigilant creditor who makes a timely foreign attachment.
The owner, by his contract, has substituted the master in his place for the time being, and cannot claim as owner.
In Richardson v. Whiting, 18 Pick. 530, the schooner was engaged in a general coasting business for the owners. Whiting, the master and principal defendant, had no interest in her except as master, and no lien for wages or disbursements, for all which he *546had been folly reimbursed. He was not the owner for the voyage, and had no interest in the freight-money which had been earned, or any claim to it except as agent for the owners. Certain dicta in Williams v. Williams, 28 Maine, 17, seem opposed’to the doctrine which we here affirm, but they were not necessary to the decision of that case; for there the freight-money had been collected, and the master had received his share, and the remainder of it had come into the defendant’s' hands with a knowledge that the plaintiff was equitably entitled to it as owner of the vessel, and he had promised to pay it to the plaintiff when received. The dicta implying that it could not be holden by a creditor of the master attaching it by trustee process before it had been collected, and the master’s share severed by his own act, cannot be deemed an authority that will avail the claimant here. Exceptions overruled.
Appleton, C. J.j Cutting, Kent, Walton, and Daneorth, JJ., concurred.